Opinion issued July 3, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00313-CR
____________

MICHAEL PATRICK BURRIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Court at Law No. 1
Fort Bend County, Texas
Trial Court Cause No. 85789



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish.  Tex. R. App. P. 47.